Silverman, J. (dissenting).
The District Attorney of Bronx County and New York News, Inc., publisher of a daily newspaper, bring these article 78 proceedings in the nature of prohibition against respondent Honorable Howard E. Bell, a Justice of the Supreme Court. Justice Bell is presiding in the Supreme Court, Bronx County, in a certain criminal action, including a suppression hearing, in which the defendant, a 13-year-old boy, is charged with murder under the recent juvenile offender statutes (L 1978, ch 481). The petitions seek to prohibit Justice Bell from excluding the press and the public from the pretrial suppression hearings, pursuant to Justice Bell’s oral order to that effect. Justice Bell stated, however, that he would permit redacted transcripts of the proceedings during the pretrial proceedings to be made available assuming redaction could be arranged by the District Attorney and the defense attorney.
Justice Bell’s direction to close the courtroom was made on application of the defendant and after appropriate notice not only to the District Attorney but to the representatives of the press; and there is only praise by all parties for the Justice’s sensitive regard for the procedural regularity of his actions.
The controlling case in the area, to the extent that it is applicable, is Matter of Gannett Co. v De Pasquale (43 NY2d 370). In that case, the majority said with respect to a suppression hearing (p 380): "To avoid becoming a link in the chain of prejudicial disclosures, trial courts have the power to exclude the public from pretrial suppression hearings * * * As the locus of public interest, this determination is to rest with the hearing Judge.”
"[Prohibition is available both to restrain an unwarranted assumption of jurisdiction and to prevent a court from exceeding its authorized powers in a proceeding over which it has jurisdiction * * * if * * * appeal or other proceedings would be inadequate to prevent the harm, and prohibition would furnish a more complete and efficacious remedy, it may be used even though other methods of redress are technically available” (La Rocca v Lane, 37 NY2d 575, 578-580). The *33present case appears to fit within those categories that permit prohibition.
A number of the cases reviewing the closing of courtrooms by a Judge have come up on article 78 proceedings. (Matter of Gannett Co. v De Pasquale, supra; Matter of Oliver v Postel, 30 NY2d 171; Matter of United Press Assns. v Valente, 302 NY 71.)
None of the parties objects to our assuming jurisdiction in this matter. And the Trial Justice has almost explicitly requested us to do so, saying that he thought the matter should go to the Appellate Division, and staying the proceedings before him pending these proceedings. In the circumstances, it is appropriate for us to accept jurisdiction at this stage of the proceedings with respect to the particular order here sought to be reviewed.
As to the merits: We are of course bound by the decision of the Court of Appeals in Matter of Gannett Co. v De Pasquale (43 NY2d 370, supra). The majority of the court said (p 380): "At the point where press commentary on those hearings would threaten the impaneling of a constitutionally impartial jury in the county of venue, pretrial evidentiary hearings in this State are presumptively to be closed to the public. * * * Of primary consideration is the public’s interest in avoiding any developments that would threaten to truncate a defendant’s right to a fair trial.” Thus, in the tension between the public’s right to know what goes on in its courts and the public’s interest to avoid any developments that would threaten the defendant’s right to a fair trial, substantial doubts are to be resolved in favor of protecting the fair trial.
But this is not to say that the long-standing tradition of open public hearings is to be accorded no weight. The court said (p 381) that the magnitude of any genuine public interest "may be found to outweigh the risks of premature disclosure.” Thus a balancing of the conflicting considerations is still required.
Public knowledge of what transpires at suppression hearings is an important value. It adds to public understanding of why confessions and other important evidence are or are not suppressed by the courts, whether or not the evidence is reliable. And such public knowledge casts light on the conduct of police, prosecuting authorities and defense in the early stages of criminal cases. (See Comment, The Right to Attend Criminal Hearings, 78 Col L Rev 1308, 1310-1311.) And the *34public has a right to know how the new juvenile offender statutes are working in practice, including the applicability of suppression issues to cases where the defendant is 13 years old.
Against these considerations is the risk that evidence—here apparently confessions—which ultimately may be suppressed will still come to the attention of prospective jurors through widespread publicity as to proceedings on the suppression hearing.
Applying the balancing test prescribed by the Gannett case, we do not think that the risk of prejudicing the defendant’s right to a fair trial is great enough to warrant closing the courtroom in the present case.
The Gannett case involved a trial in Seneca County with a population of 36,000 people; a murder of a prominent citizen and public official; and proceedings which had been the subject of intensive, prolonged and pervasive publicity.
In the case at bar, the county is Bronx County with a population of approximately IV2 million; the crime is unfortunately not an uncommon one in the City of New York or in Bronx County—robbery and a murder in the course of the robbery. The crime is alleged to have taken place in the subway, and at the moment subway crime is receiving increased publicity. Neither the defendant nor the victim is a prominent public figure; there is nothing to indicate that either one of them is widely known.
All that distinguishes this case from many other such cases is that this is said to be the first prosecution of a 13-year-old for murder in the felony courts under the new juvenile offender law. And even that is probably no longer true. We read in the newspapers that there are other such prosecutions in progress; this court had another such case on its calendar a week after this one.
We have examined the publicity in this case. It is not nearly comparable in scope with that in the Gannett case. Indeed, the Trial Justice recognized this fact, saying:
"I will concede or agree with you there hasn’t been that much publicity with respect to this case. We haven’t had the glaring headlines that you would receive in certain cases.
"My concern, for instance, if we were in the process of selecting a jury today, there’s no question in my mind that we could obtain a jury. I’m only anticipating, I’m not concerned *35about that. I’m anticipating now, this is what bothers me mostly. I don’t know what the press is going to do tomorrow or this afternoon”.
All of us on this bench have sat as Trial Judges in criminal cases in the City of New York. And we must all have been struck by the fact that even in cases where there has been very widespread publicity, many prospective jurors have never heard of the case. Indeed, it has been commented that in the famous Watergate cases an astonishing number of prospective jurors said that they had never heard of the case. Compare State v Joyce (160 NJ Super 419), where in a county with a population of 320,000, after almost daily newspaper, television and radio reports of a pretrial suppression hearing, in a case involving alleged misconduct in office, perjury, etc., by well-known local political figures, only 3 of 102 prospective jurors stated they had read or heard of the case.
On the present record, we, like the Trial Justice, have only our own experience to go on. In this case, with its characteristics and the present and reasonably foreseeable level of publicity, we doubt that more than a small percentage of prospective jurors will even have heard of the case. We do not believe that opening the suppression hearings will significantly increase the difficulties of obtaining an impartial jury—especially if a week or two were allowed to elapse between the close of the suppression hearings and the commencement of jury selection.
Any prediction of course is subject to error. But in our judgment the risk of prejudicing the trial is sufficiently minor so that we think the courtroom should not be closed. If the present state of facts requires closing the courtroom during the suppression hearing, we fear that it would be necessary to close the courtroom in a high percentage of suppression hearings in cases where there is any publicity at all.
Our dissent is not based on the view that other remedies are available. As the Court of Appeals said in the Gannett case (43 NY2d 370, 380, supra): "Continuance, excessive voir dire examinations, limiting instructions or venue changes may prove paltry protection for precious rights”. And the practical difficulties of these palliatives in themselves are serious hindrances to the administration of justice. Our dissent is based simply on our view that the risk that press commentary on these hearings will threaten the impaneling of a constitution*36ally impartial jury in this case is not great enough to warrant closing the courtroom.
We do not mean to limit the power of the Justice presiding at the hearing or the trial to take appropriate future action, including closing the courtroom, as the case and the publicity concerning it develop. We only say that at this stage, the hearing should not be closed.
We would grant the petitions and direct judgment under article 78 directing respondent not to close the courtroom during the suppression hearing, without prejudice to the power of respondent, or his successor at a suppression hearing or trial, to close the courtroom, if, in his judgment, circumstances as they develop require or warrant such closure.
Sandler, J. P., and Lupiano, J., concur with Sullivan, J., in separate opinions; Silverman and Ross JJ., dissent in an opinion by Silverman, J.
Applications for orders in the nature of writs of prohibition and mandamus denied and the petitions dismissed, without costs and without disbursements.